Atkinson, J.
Under the ruling in the case of Miller v. Wallace, 76 Ga. 479 (2 Am. St. R. 48), the evidence on the subject of releasing parental control of the child by the father to the grandmother by contract did. not require a ruling by the judge that such a contract had been made; and considering the evidence in its entirety, there was no error in awarding custody of the child to the father. See, in this connection, Sloan v. Jones, 130 Ga. 836 (62 S. E. 21), and cases therein cited.

Judgment affirmed.


All the Justices concur.